UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- ) Exact name of registrant as specified in charter: Putnam Funds Trust Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: May 31, 2009 Date of reporting period: February 28, 2009 Item 1. Schedule of Investments: Putnam Asset Allocation: Equity Portfolio The fund's portfolio 2/28/09 (Unaudited) COMMON STOCKS (85.6%)(a) Shares Value Aerospace and defense (2.4%) BAE Systems PLC (United Kingdom) 30,561 $161,857 Boeing Co. (The) 1,100 34,584 Esterline Technologies Corp. (NON) 140 3,548 European Aeronautic Defense and Space Co. (Netherlands) 8,941 131,844 General Dynamics Corp. 2,100 92,022 Heico Corp. 194 4,730 Lockheed Martin Corp. 500 31,555 Moog, Inc. (NON) 195 4,534 Northrop Grumman Corp. 700 26,152 Orbital Sciences Corp. (NON) 358 5,066 Raytheon Co. 3,100 123,907 Teledyne Technologies, Inc. (NON) 313 7,171 United Technologies Corp. 2,500 102,075 Agriculture (%) Andersons, Inc. (The) 929 11,482 Airlines (0.3%) British Airways PLC (United Kingdom) (NON) 36,354 71,142 Southwest Airlines Co. 4,600 27,094 Automotive (0.3%) Aisin Seiki Co., Ltd. (Japan) 1,200 18,048 Fiat SpA (Italy) 10,607 47,450 Tenneco Automotive, Inc. (NON) 1,253 1,704 Toyota Motor Corp. (Japan) 300 9,558 Valeo SA (France) 1,628 20,336 Banking (3.1%) Allied Irish Banks PLC (Ireland) 11,066 5,800 Astoria Financial Corp. 1,500 10,725 Banco Latinoamericano de Exportaciones SA Class E (Panama) 1,114 10,104 Bank of America Corp. 10,700 42,265 Bank of Hawaii Corp. 300 9,612 Bank of New York Mellon Corp. (The) 1,500 33,255 Bank of the Ozarks, Inc. 348 7,221 Barclays PLC (United Kingdom) 32,266 42,336 BB&T Corp. 700 11,291 BNP Paribas SA (France) 2,093 68,783 Cathay General Bancorp 176 1,711 Center Financial Corp. 634 1,870 DBS Group Holdings, Ltd. (Singapore) 17,000 85,242 Dexia (Belgium) 9,630 20,465 First Bancorp 316 3,261 First Bancorp Puerto Rico (Puerto Rico) 1,008 4,193 First Midwest Bancorp, Inc. 500 3,760 Flushing Financial Corp. 420 2,579 Governor & Co. Of The Bank Of Ireland (The) (Ireland) 24,046 5,848 Hudson City Bancorp, Inc. 900 9,333 International Bancshares Corp. 505 5,055 KBC Groupe SA (Belgium) 2,029 21,571 Lloyds Banking Group PLC (United Kingdom) 20,553 17,083 Nordea AB (Sweden) 17,502 87,554 Northern Trust Corp. 400 22,220 Old Second Bancorp, Inc. 730 4,446 PNC Financial Services Group 600 16,404 Smithtown Bancorp, Inc. 324 3,622 Southwest Bancorp, Inc. 943 9,241 Sterling Financial Corp. 756 1,036 Suffolk Bancorp 322 8,375 U.S. Bancorp 6,400 91,584 UCBH Holdings, Inc. 1,500 2,400 UniCredito Italiano SpA (Italy) 63,492 81,043 Virginia Commerce Bancorp. (NON) 892 3,559 Wells Fargo & Co. 9,600 116,160 Westpac Banking Corp. (Australia) 5,425 58,130 Wilshire Bancorp, Inc. 554 2,637 WSFS Financial Corp. 157 3,468 Basic materials (0.3%) Ameron International Corp. 154 7,526 Antofagasta PLC (United Kingdom) 10,508 65,997 Ceradyne, Inc. (NON) 148 2,540 Minefinders Corp. (Canada) (NON) 465 2,734 New Gold, Inc. (Canada) (NON) 1,335 2,556 Paladin Energy, Ltd. (Australia) (NON) 1,622 3,123 PV Crystalox Solar PLC (United Kingdom) 2,157 2,628 Beverage (1.7%) Coca-Cola Co. (The) 1,300 53,105 Constellation Brands, Inc. Class A (NON) 2,800 36,540 Heineken Holding NV (Netherlands) 1,041 24,250 Heineken NV (Netherlands) 2,062 55,637 Anheuser-Busch InBev NV (Belgium) 3,109 85,965 Lion Nathan, Ltd. (Australia) 1,786 9,752 Pepsi Bottling Group, Inc. (The) 4,900 90,650 PepsiCo, Inc. 3,000 144,420 Biotechnology (1.2%) Albany Molecular Research, Inc. (NON) 317 2,748 Alexion Pharmaceuticals, Inc. (NON) 110 3,762 American Oriental Bioengineering, Inc. (China) (NON) 1,858 6,856 Amgen, Inc. (NON) 3,700 181,040 CSL, Ltd. (Australia) 357 8,331 Cubist Pharmaceuticals, Inc. (NON) 406 5,769 Enzon Pharmaceuticals, Inc. (NON) 776 4,105 eResearch Technology, Inc. (NON) 598 2,900 Genentech, Inc. (NON) 600 51,330 Gilead Sciences, Inc. (NON) 1,100 49,280 Isis Pharmaceuticals, Inc. (NON) 360 4,630 Martek Biosciences Corp. (NON) 1,052 19,704 Maxygen, Inc. (NON) 667 4,636 Medicines Co. (NON) 399 4,896 Myriad Genetics, Inc. (NON) 234 18,451 NPS Pharmaceuticals, Inc. (NON) 721 3,281 Quidel Corp. (NON) 361 3,985 Viropharma, Inc. (NON) 643 2,668 Broadcasting (0.2%) CTC Media, Inc. (Russia) (NON) 2,000 6,880 Mediaset SpA (Italy) 14,920 66,387 Building materials (0.1%) Geberit International AG (Switzerland) 179 16,123 Lennox International, Inc. 365 9,454 Cable television (0.9%) Comcast Corp. Class A 6,700 87,502 DIRECTV Group, Inc. (The) (NON) 6,400 127,615 DISH Network Corp. Class A (NON) 2,000 22,500 Liberty Global, Inc. Class A (NON) 4,100 50,307 Chemicals (2.2%) Albemarle Corp. 699 13,526 BASF SE (Germany) 633 17,586 CF Industries Holdings, Inc. 1,300 83,629 Dow Chemical Co. (The) 5,200 37,232 FMC Corp. 1,500 60,645 Innophos Holdings, Inc. 319 3,388 Innospec, Inc. (United Kingdom) 669 2,703 Koninklijke DSM NV (Netherlands) 705 16,295 Koppers Holdings, Inc. 457 6,106 Minerals Technologies, Inc. 150 4,488 Monsanto Co. 2,000 152,540 Mosaic Co. (The) 2,200 94,710 OM Group, Inc. (NON) 575 8,913 Potash Corp. of Saskatchewan, Inc. (Canada) 1,000 83,970 Terra Industries, Inc. 2,951 76,106 Coal (0.4%) Alpha Natural Resources, Inc. (NON) 2,204 40,554 Arch Coal, Inc. 157 2,182 Centennial Coal Co., Ltd. (Australia) 1,193 1,314 China Coal Energy Co. (China) 10,000 5,985 China Shenhua Energy Co., Ltd. (China) 6,500 12,531 CONSOL Energy, Inc. 130 3,543 Felix Resources, Ltd. (Australia) 390 1,692 Foundation Coal Holdings, Inc. 98 1,576 Hidili Industry International Development, Ltd. (China) 4,000 983 International Coal Group, Inc. (NON) 519 846 James River Coal Co. (NON) 106 1,165 MacArthur Coal, Ltd. (Australia) 352 549 Massey Energy Co. 3,108 35,897 Patriot Coal Corp. (NON) 118 431 Peabody Energy Corp. 181 4,284 Riversdale Mining, Ltd. (Australia) (NON) 738 1,379 UK Coal PLC (United Kingdom) (NON) 625 960 Yanzhou Coal Mining Co., Ltd. (China) 6,000 3,362 Commercial and consumer services (1.0%) Chemed Corp. 198 7,882 Consolidated Graphics, Inc. (NON) 268 3,615 Deluxe Corp. 542 4,184 Emergency Medical Services Corp. Class A (NON) 243 7,441 Experian Group, Ltd. (Ireland) 2,050 12,170 EZCORP, Inc. Class A (NON) 802 8,245 Guangdong Investment, Ltd. (Hong Kong) 30,000 12,508 Hackett Group Inc. (The) (NON) 1,573 4,027 Healthcare Services Group, Inc. 360 5,533 Hillenbrand, Inc. 504 8,452 ICF International, Inc. (NON) 327 7,845 Landauer, Inc. 344 17,203 Manpower, Inc. 700 19,516 Morningstar, Inc. (NON) 500 13,950 PRG-Schultz International, Inc. (NON) 396 1,489 Stantec, Inc. (Canada) (NON) 483 7,781 Steiner Leisure, Ltd. (Bahamas) (NON) 190 4,790 Swire Pacific, Ltd. (Hong Kong) 9,500 57,903 Thomas Cook Group PLC (United Kingdom) 19,617 59,710 TUI Travel PLC (United Kingdom) 5,110 16,145 Wheelock and Co., Ltd. (Hong Kong) 5,000 8,359 Communications equipment (1.2%) ARRIS Group, Inc. (NON) 2,600 15,912 Cisco Systems, Inc. (NON) 17,043 248,317 Comtech Telecommunications Corp. (NON) 295 11,148 F5 Networks, Inc. (NON) 2,437 48,740 Juniper Networks, Inc. (NON) 956 13,585 Nokia OYJ (Finland) 178 1,679 Qualcomm, Inc. 800 26,744 Syniverse Holdings, Inc. (NON) 336 5,084 Computers (5.0%) 3Com Corp. (NON) 3,419 7,556 ANSYS, Inc. (NON) 213 4,296 Apple, Inc. (NON) 3,600 321,516 Avocent Corp. (NON) 869 10,411 Black Box Corp. 273 5,416 Brocade Communications Systems, Inc. (NON) 9,070 25,215 Compuware Corp. (NON) 5,700 33,687 Data Domain, Inc. (NON) 1,164 15,109 Dell, Inc. (NON) 2,000 17,060 EMC Corp. (NON) 15,247 160,094 Fujitsu, Ltd. (Japan) 30,000 101,802 Hewlett-Packard Co. 8,500 246,755 Hitachi, Ltd. (Japan) 19,000 47,008 IBM Corp. 3,700 340,511 Integral Systems, Inc. (NON) 351 3,205 National Instruments Corp. 183 3,153 NCR Corp. (NON) 1,800 14,256 NetApp, Inc. (NON) 4,068 54,674 Netscout Systems, Inc. (NON) 318 4,201 NetSuite, Inc. (NON) 558 5,134 Omniture, Inc. (NON) 1,432 16,268 Quest Software, Inc. (NON) 400 4,520 SPSS, Inc. (NON) 274 6,880 Starent Networks Corp. (NON) 342 5,407 SXC Health Solutions Corp. (Canada) (NON) 290 5,631 Synaptics, Inc. (NON) 199 4,129 TeleCommunication Systems, Inc. Class A (NON) 1,068 8,811 Western Digital Corp. (NON) 2,200 30,052 Wind River Systems, Inc. (NON) 721 5,444 Conglomerates (1.6%) 3M Co. 3,000 136,380 Ansell, Ltd. (Australia) 2,267 11,882 Bouygues SA (France) 2,368 68,273 Danaher Corp. 218 11,066 General Electric Co. 11,100 94,461 Hutchison Whampoa, Ltd. (Hong Kong) 3,000 15,626 Itochu Corp. (Japan) 10,000 44,643 Marubeni Corp. (Japan) 5,000 15,430 Silex Systems, Ltd. (Australia) (NON) 766 1,740 Vivendi SA (France) 2,451 58,796 Walter Industries, Inc. 887 16,117 Construction (0.3%) Acciona SA (Spain) 162 16,101 Balfour Beatty PLC (United Kingdom) 2,278 10,318 Broadwind Energy, Inc. (NON) 397 1,727 Fletcher Building, Ltd. (New Zealand) 4,188 10,910 Grupo Ferrovial SA (Spain) 583 14,345 Impregilo SpA (Italy) (NON) 4,040 11,245 Insituform Technologies, Inc. (NON) 499 6,078 Layne Christensen Co. (NON) 595 9,681 Matsushita Electric Works, Ltd. (Japan) 2,000 12,094 Perini Corp. (NON) 317 4,856 Consumer (0.1%) Elizabeth Arden, Inc. (NON) 368 2,039 Sony Corp. (Japan) 1,500 24,995 Consumer finance (0.1%) Credit Saison Co., Ltd. (Japan) 400 2,591 Diamond Lease Co., Ltd. (Japan) 110 1,875 Mastercard, Inc. Class A 200 31,606 World Acceptance Corp. (NON) 426 6,245 Consumer goods (2.0%) Alberto-Culver Co. 150 3,321 Chattem, Inc. (NON) 169 10,720 Clorox Co. 1,400 68,040 Colgate-Palmolive Co. 2,000 120,360 Energizer Holdings, Inc. (NON) 1,045 44,089 KAO Corp. (Japan) 4,000 75,796 Prestige Brands Holdings, Inc. (NON) 1,066 5,831 Procter & Gamble Co. (The) 6,100 293,837 Consumer services (0.2%) Bidz.com, Inc. (NON) 666 1,971 Brink's Co. (The) 700 16,709 HLTH Corp. (NON) 917 10,014 Itron, Inc. (NON) 83 3,707 Netflix, Inc. (NON) 208 7,517 WebMD Health Corp. Class A (NON) 421 9,759 Containers (%) Silgan Holdings, Inc. 270 13,246 Distribution (0.1%) Fresh Del Monte Produce, Inc. (Cayman Islands) (NON) 297 5,578 Jardine Cycle & Carriage, Ltd. (Singapore) 1,000 5,655 MWI Veterinary Supply, Inc. (NON) 254 6,406 Spartan Stores, Inc. 916 14,015 Wolseley PLC (United Kingdom) 5,029 12,803 Electric utilities (3.2%) A2A SpA (Italy) 21,378 30,686 Alliant Energy Corp. 2,200 50,886 BKW FMB Energie AG (Switzerland) 117 8,448 Central Vermont Public Service Corp. 320 6,592 Chubu Electric Power, Inc. (Japan) 1,700 41,873 DPL, Inc. 463 9,306 Edison International 6,500 176,930 El Paso Electric Co. (NON) 359 5,073 Electricite de France (France) 206 8,058 Enel SpA (Italy) 5,777 28,760 Energias de Portugal (EDP) SA (Portugal) 5,997 19,065 Entergy Corp. 139 9,367 Exelon Corp. 250 11,805 FirstEnergy Corp. 2,000 85,120 FPL Group, Inc. 369 16,727 Hokkaido Electric Power Co., Inc. (Japan) 400 8,441 Hokuriku Electric Power Co. (Japan) 300 7,951 Huaneng Power International, Inc. (China) 18,000 11,647 Kansai Electric Power, Inc. (Japan) 500 11,981 Kyushu Electric Power Co., Inc. (Japan) 500 11,793 National Grid PLC (United Kingdom) 1,621 14,478 Northwestern Corp. 411 8,421 OGE Energy Corp. 900 19,728 PG&E Corp. 2,900 110,838 Portland General Electric Co. 419 6,880 Public Power Corp. SA (Greece) 2,808 42,634 Public Service Enterprise Group, Inc. 500 13,645 Shikoku Electric Power Co., Inc. (Japan) 300 9,101 Terna SPA (Italy) 15,488 48,229 Tokyo Electric Power Co. (Japan) 5,200 146,399 TransAlta Corp. (Canada) 166 2,755 Electrical equipment (0.5%) American Science & Engineering, Inc. 70 4,248 Capstone Turbine Corp. (NON) 6,141 3,316 China High Speed Transmission Equipment Group Co., Ltd. (China) 8,000 10,286 Emerson Electric Co. 2,200 58,850 GrafTech International, Ltd. (NON) 422 2,384 Mitsubishi Electric Corp. (Japan) 4,000 15,787 Prysmian SpA (Italy) 4,111 33,886 Solon AG Fuer Solartechnik (Germany) (NON) 96 844 Sunpower Corp. Class A (NON) 201 5,606 Vestas Wind Systems A/S (Denmark) (NON) 274 12,001 WESCO International, Inc. (NON) 481 7,985 Electronics (2.2%) Advanced Battery Technologies, Inc. (NON) 1,351 2,864 Avnet, Inc. (NON) 1,700 29,359 Badger Meter, Inc. 283 7,103 BYD Co., Ltd. (China) 5,500 10,617 China BAK Battery, Inc. (China) (NON) 1,500 2,100 Energy Conversion Devices, Inc. (NON) 146 3,202 EnerSys (NON) 850 9,112 FEI Co. (NON) 3,042 43,531 Greatbatch, Inc. (NON) 540 10,519 GS Yuasa Corp. (Japan) 4,000 16,344 Integrated Device Technology, Inc. (NON) 978 4,381 Intel Corp. 20,300 258,622 IXYS Corp. 1,208 10,183 MEMC Electronic Materials, Inc. (NON) 3,134 47,041 National Semiconductor Corp. 6,200 67,580 NVIDIA Corp. (NON) 1,800 14,904 OSI Systems, Inc. (NON) 350 5,530 QLogic Corp. (NON) 2,600 23,972 Renesola, Ltd. ADR (China) (NON) 400 968 Roth & Rau AG (Germany) (NON) 114 1,676 Saft Groupe SA (France) (NON) 224 5,160 Synopsys, Inc. (NON) 766 14,271 Texas Instruments, Inc. 3,500 50,225 TTM Technologies, Inc. (NON) 1,742 8,031 Ultralife Batteries, Inc. (NON) 691 5,093 Valence Technology, Inc. (NON) 1,866 3,079 Watts Water Technologies, Inc. Class A 472 8,010 Xilinx, Inc. 1,100 19,448 Energy (oil field) (1.3%) Basic Energy Services, Inc. (NON) 751 4,739 Compagnie Generale de Geophysique-Veritas SA (France) (NON) 4,468 48,930 Core Laboratories NV (Netherlands) 131 9,877 Dresser-Rand Group, Inc. (NON) 4,000 84,040 ENSCO International, Inc. 1,600 39,328 Halliburton Co. 500 8,155 ION Geophysical Corp. (NON) 1,324 1,417 Key Energy Services, Inc. (NON) 931 2,486 Noble Corp. 1,200 29,508 Tidewater, Inc. 4,400 155,408 Trico Marine Services, Inc. (NON) 394 1,288 Willbros Group, Inc. (Panama) 397 2,850 Energy (other) (0.4%) Areva SA (France) 6 2,576 Aventine Renewable Energy Holdings, Inc. (NON) 1,865 410 Ballard Power Systems, Inc. (Canada) (NON) 1,925 2,098 Canadian Solar, Inc. (China) (NON) 200 718 China Sunergy Co., Ltd. ADR (China) (NON) 400 696 Covanta Holding Corp. (NON) 563 8,574 EDP Renovaveis SA (Spain) (NON) 1,271 9,369 Evergreen Energy, Inc. (NON) 3,437 2,684 Evergreen Solar, Inc. (NON) 893 1,089 First Solar, Inc. (NON) 462 48,852 FuelCell Energy, Inc. (NON) 1,929 5,324 Gamesa Corp Tecnologica SA (Spain) 523 6,984 GT Solar International, Inc. (NON) 395 1,687 Gushan Environmental Energy, Ltd. ADR (China) 2,000 2,600 Headwaters, Inc. (NON) 1,760 3,485 Iberdrola Renovables SA (Spain) (NON) 3,107 12,654 JA Solar Holdings Co., Ltd. ADR (China) (NON) 1,000 2,030 LDK Solar Co., Ltd. ADR (China) (NON) 300 1,536 Q-Cells AG (Germany) (NON) 161 2,675 Renewable Energy Corp. AS (Norway) (NON) 700 4,810 Solar Millennium AG (Germany) (NON) 146 1,331 Solarfun Power Holdings Co., Ltd. ADR (China) (NON) 400 1,196 Solaria Energia y Medio Ambiente SA (Spain) (NON) 533 1,225 Suntech Power Holdings Co., Ltd. ADR (China) (NON) 300 1,827 Theolia SA (France) (NON) 618 1,092 Trina Solar, Ltd. ADR (China) (NON) 200 1,308 Yingli Green Energy Holding Co., Ltd. ADR (China) (NON) 600 2,334 Engineering and construction (0.3%) Aecom Technology Corp. (NON) 638 15,650 EMCOR Group, Inc. (NON) 676 10,417 Fluor Corp. 1,000 33,250 Jacobs Engineering Group, Inc. (NON) 800 26,992 Entertainment (0.2%) Dreamworks Animation SKG, Inc. Class A (NON) 335 6,462 Matsushita Electric Industrial Co., Ltd. (Japan) 4,000 46,232 National CineMedia, Inc. 500 5,500 Environmental (0.3%) Bio-Treat Technology, Ltd. (China) (NON) 30,000 769 Clean Harbors, Inc. (NON) 173 8,404 Energy Recovery, Inc. (NON) 1,086 6,853 Epure International, Ltd. (China) 3,000 523 Foster Wheeler AG (NON) 1,500 22,560 Fuel Tech, Inc. (NON) 1,103 10,192 Hyflux, Ltd. (Singapore) 3,000 2,892 Kurita Water Industries, Ltd. (Japan) 300 5,048 Met-Pro Corp. 171 1,238 Nalco Holding Co. 563 6,401 Tetra Tech, Inc. (NON) 821 18,390 Financial (0.9%) Citigroup, Inc. 17,000 25,500 Deutsche Bank AG (Germany) 190 4,947 JPMorgan Chase & Co. 10,500 239,925 ORIX Corp. (Japan) 490 9,841 Food (2.1%) Archer Daniels Midland Co. 3,800 101,308 Aryzta AG (Switzerland) (NON) 407 9,195 Bunge, Ltd. 1,300 60,944 Cal-Maine Foods, Inc. 140 3,119 Campbell Soup Co. 1,600 42,832 Colruyt SA (Belgium) 67 15,297 Corn Products International, Inc. 1,500 30,255 Cosan, Ltd. Class A (Brazil) (NON) 3,297 11,045 Dean Foods Co. (NON) 2,900 59,305 General Mills, Inc. 500 26,240 Kellogg Co. 700 27,244 Kerry Group PLC Class A (Ireland) 1,618 34,461 Kraft Foods, Inc. Class A 2,900 66,062 Nestle SA (Switzerland) 194 6,352 Sara Lee Corp. 2,900 22,359 Suedzucker AG (Germany) 2,518 43,497 SunOpta, Inc. (Canada) (NON) 1,432 1,604 Toyo Suisan Kaisha, Ltd. (Japan) 3,000 70,811 Forest products and packaging (0.6%) Amcor, Ltd. (Australia) 16,275 45,866 Aracruz Celulose SA ADR (Brazil) 184 1,312 Canfor Corp. (Canada) (NON) 856 3,770 China Grand Forestry Green Resources Group, Ltd. (Hong Kong) (NON) 54,000 2,045 Clearwater Paper Corp. (NON) 49 484 Deltic Timber Corp. 96 3,005 Grief, Inc. Class A 148 4,551 Grupo Empresarial Ence SA (Spain) 837 1,949 Gunns, Ltd. (Australia) 2,734 1,214 Hokuetsu Paper Mills, Ltd. (Japan) 1,000 3,634 Holmen AB Class B (Sweden) 246 4,100 International Paper Co. 624 3,551 MeadWestvaco Corp. 443 4,138 OJI Paper Co., Ltd. (Japan) 2,000 7,378 Packaging Corp. of America 1,496 15,843 Plum Creek Timber Company, Inc. (R) 292 7,659 Portucel Empresa Produtora de Pasta e Papel SA (Portugal) 2,991 5,549 Potlatch Corp. (R) 173 3,939 Rayonier, Inc. 233 6,198 Sappi, Ltd. ADR (South Africa) 700 1,400 Sino-Forest Corp. (Canada) (NON) 518 3,469 Sonoco Products Co. 308 5,935 Stora Enso OYJ Class R (Finland) 1,072 4,488 Sumitomo Forestry Co., Ltd. (Japan) 900 5,271 Svenska Cellulosa AB Class B (Sweden) 782 5,099 Timberwest Forest Corp. (Unit) (Canada) 514 1,178 UPM-Kymmene OYJ (Finland) 646 4,578 Votorantim Celulose e Papel SA ADR (Brazil) 443 2,118 Wausau Paper Corp. 616 3,419 West Fraser Timber Co., Ltd. (Canada) 181 3,884 Weyerhaeuser Co. 295 7,127 Gaming and lottery (0.2%) Greek Organization of Football Prognostics (OPAP) SA (Greece) 2,074 53,530 Health-care services (1.5%) Aetna, Inc. 2,000 47,740 Allscripts-Misys Healthcare Solutions, Inc. 3,483 30,302 Alnylam Pharmaceuticals, Inc. (NON) 352 6,491 Amedisys, Inc. (NON) 225 7,360 AMERIGROUP Corp. (NON) 259 6,418 AMN Healthcare Services, Inc. (NON) 509 3,314 athenahealth, Inc. (NON) 600 15,288 Centene Corp. (NON) 379 6,435 Cerner Corp. (NON) 370 13,542 CIGNA Corp. 2,900 45,704 Computer Programs & Systems, Inc. 248 6,634 Coventry Health Care, Inc. (NON) 3,100 35,712 Eclipsys Corp. (NON) 833 6,639 Express Scripts, Inc. (NON) 800 40,240 Humana, Inc. (NON) 1,400 33,138 LHC Group, Inc. (NON) 190 3,787 Magellan Health Services, Inc. (NON) 133 4,410 McKesson Corp. 330 13,537 Omega Healthcare Investors, Inc. (R) 582 7,642 Onyx Pharmaceuticals, Inc. (NON) 125 3,749 Quality Systems, Inc. 833 32,245 United Therapeutics Corp. (NON) 119 7,986 UnitedHealth Group, Inc. 2,100 41,265 WellPoint, Inc. (NON) 1,300 44,096 Homebuilding (0.1%) M.D.C. Holdings, Inc. 900 22,707 Insurance (2.1%) Allianz SE (Germany) 174 11,804 Allied World Assurance Company Holdings, Ltd. (Bermuda) 203 7,797 American Equity Investment Life Holding Co. 1,372 5,268 American Financial Group, Inc. 4,000 62,240 American Safety Insurance Holdings, Ltd. (Bermuda) (NON) 262 2,691 Amerisafe, Inc. (NON) 688 9,976 Arch Capital Group, Ltd. (Bermuda) (NON) 1,000 54,000 Aspen Insurance Holdings, Ltd. (Bermuda) 321 6,995 Assured Guaranty, Ltd. (Bermuda) 464 2,051 Chubb Corp. (The) 2,600 101,504 Conseco, Inc. (NON) 2,694 3,260 Corporacion Mapfre SA (Spain) 17,368 35,617 Hallmark Financial Services, Inc. (NON) 690 4,727 ING Groep NV (Netherlands) 2,898 13,347 IPC Holdings, Ltd. (Bermuda) 185 4,701 Loews Corp. 800 15,880 Meadowbrook Insurance Group, Inc. 500 2,880 Navigators Group, Inc. (NON) 149 7,782 Old Mutual PLC (United Kingdom) 40,501 23,844 Pico Holdings, Inc. (NON) 442 9,653 Platinum Underwriters Holdings, Ltd. (Bermuda) 321 9,001 PMA Capital Corp. Class A (NON) 983 5,053 QBE Insurance Group, Ltd. (Australia) 677 8,194 Safety Insurance Group, Inc. 146 4,565 Sai-Soc Assicuratrice Industriale SpA (SAI) (Italy) 1,532 17,803 SeaBright Insurance Holdings, Inc. (NON) 839 8,155 Travelers Cos., Inc. (The) 1,500 54,225 Validus Holdings, Ltd. (Bermuda) 394 9,432 W.R. Berkley Corp. 2,900 60,349 Zurich Financial Services AG (Switzerland) 574 81,631 Investment banking/Brokerage (2.1%) 3i Group PLC (United Kingdom) 8,954 25,449 Charles Schwab Corp. (The) 2,300 29,233 Eurazeo (France) 511 11,970 Goldman Sachs Group, Inc. (The) 2,800 255,023 Harris & Harris Group, Inc. (NON) 2,980 9,357 Interactive Brokers Group, Inc. Class A (NON) 320 4,496 Investment Technology Group, Inc. (NON) 1,773 34,520 Investor AB Class B (Sweden) 7,123 80,983 Janus Capital Group, Inc. 4,900 21,609 Knight Capital Group, Inc. Class A (NON) 635 11,170 Macquarie Bank, Ltd. (Australia) 325 3,474 Morgan Stanley 1,700 33,218 Nationale A Portefeuille (Belgium) 204 8,537 optionsXpress Holdings, Inc. 273 2,695 Penson Worldwide, Inc. (NON) 939 4,507 State Street Corp. 3,700 93,499 SWS Group, Inc. 660 8,956 TradeStation Group, Inc. (NON) 1,118 5,970 UBS AG (Switzerland) 554 5,214 Uranium Participation Corp. (Canada) (NON) 599 2,855 Machinery (1.1%) AGCO Corp. (NON) 2,400 41,136 Applied Industrial Technologies, Inc. 779 12,557 Bucyrus International, Inc. Class A 131 1,627 Caterpillar, Inc. 900 22,149 Chart Industries, Inc. (NON) 1,026 6,587 CLARCOR, Inc. 194 5,114 Columbus McKinnon Corp. (NON) 442 3,876 Cummins, Inc. 1,600 33,280 Deere (John) & Co. 1,500 41,235 Ebara Corp. (Japan) 4,000 6,808 Franklin Electric Co., Inc. 211 4,642 Gardner Denver, Inc. (NON) 375 7,095 GLV, Inc. Class A (Canada) (NON) 593 2,803 Gorman-Rupp Co. (The) 321 5,678 Joy Global, Inc. 2,355 41,118 Lindsay Corp. 186 4,511 MAN AG (Germany) 62 2,517 Manitowoc Co., Inc. (The) 4,100 16,810 Organo Corp. (Japan) 1,000 5,498 Parker-Hannifin Corp. 500 16,685 Raser Technologies, Inc. (NON) 872 2,869 Spirax-Sarco Engineering PLC (United Kingdom) 661 7,577 Tanfield Group PLC (United Kingdom) (NON) 8,685 1,040 Terex Corp. (NON) 3,700 33,004 Manufacturing (0.4%) Acuity Brands, Inc. 261 5,982 Exide Technologies (NON) 3,301 10,761 Federal Signal Corp. 758 4,791 Flowserve Corp. 700 35,329 General Cable Corp. (NON) 371 5,725 ITT Corp. 255 9,524 John Bean Technologies Corp. 389 3,769 Mueller Water Products, Inc. Class A 1,712 3,681 Pentair, Inc. 530 11,061 Roper Industries, Inc. 297 12,281 Tomkins PLC (United Kingdom) 4,079 6,566 Valmont Industries, Inc. 179 7,797 Media (0.7%) Dolby Laboratories, Inc. Class A (NON) 1,100 30,855 Time Warner, Inc. 16,200 123,606 Walt Disney Co. (The) 2,900 48,633 Medical technology (2.6%) Alliance Imaging, Inc. (NON) 1,080 8,856 Baxter International, Inc. 1,300 66,183 Becton, Dickinson and Co. 2,200 136,157 Boston Scientific Corp. (NON) 10,500 73,710 Cantel Medical Corp. (NON) 330 4,118 China Medical Technologies, Inc. ADR (China) 473 6,163 Cutera, Inc. (NON) 1,600 10,192 Gen-Probe, Inc. (NON) 1,414 57,366 Haemonetics Corp. (NON) 133 7,100 Luminex Corp. (NON) 611 10,143 Medtronic, Inc. 3,700 109,483 Merit Medical Systems, Inc. (NON) 334 3,721 Millipore Corp. (NON) 143 7,874 Pall Corp. 287 6,822 PetMed Express, Inc. (NON) 525 7,235 Somanetics Corp. (NON) 331 4,035 St. Jude Medical, Inc. (NON) 3,000 99,480 Steris Corp. 511 11,784 Techne Corp. 193 9,428 Varian Medical Systems, Inc. (NON) 2,600 79,326 Waters Corp. (NON) 2,300 81,006 Zoll Medical Corp. (NON) 212 2,915 Metal fabricators (%) USEC, Inc. (NON) 980 4,929 Metals (2.1%) Abengoa SA (Spain) 1,111 14,502 Agnico-Eagle Mines, Ltd. (Canada) 130 6,482 AK Steel Holding Corp. 315 1,947 AngloGold Ashanti, Ltd. ADR (South Africa) 143 4,266 ArcelorMittal (Luxembourg) 6,248 122,303 Aurizon Mines, Ltd. (Canada) (NON) 2,935 11,564 Barrick Gold Corp. (Canada) 286 8,637 BlueScope Steel, Ltd. (Australia) 12,050 16,994 Cameco Corp. (Canada) 407 5,934 Century Aluminum Co. (NON) 470 1,043 Cia de Minas Buenaventura SA ADR (Peru) 205 3,948 Cliffs Natural Resources, Inc. 2,422 37,371 Coeur d'Alene Mines Corp. (NON) 5,093 3,871 Crystallex International Corp. (Canada) (NON) 3,602 1,009 Denison Mines Corp. (Canada) (NON) 939 999 Eldorado Gold Corp. (Canada) (NON) 522 4,307 Energy Resources of Australia, Ltd. (Australia) 345 4,025 Freeport-McMoRan Copper & Gold, Inc. Class B 2,000 60,840 Gammon Gold, Inc. (Canada) (NON) 471 3,655 Gold Fields, Ltd. ADR (South Africa) 221 2,250 Goldcorp, Inc. (Toronto Exchange) (Canada) 316 9,139 Golden Star Resources, Ltd. (NON) 1,435 2,196 Great Basin Gold, Ltd. (Canada) (NON) 1,675 2,312 Harmony Gold Mining Co., Ltd. ADR (South Africa) (NON) 273 3,271 Hecla Mining Co. (NON) 2,791 4,242 Iamgold Corp. (Canada) 516 4,169 JFE Holdings, Inc. (Japan) 600 12,890 Kaiser Aluminum Corp. 178 3,923 Kinross Gold Corp. (Canada) 420 6,628 Newmont Mining Corp. 245 10,199 Northgate Minerals Corp. (Canada) (NON) 1,789 2,147 Northwest Pipe Co. (NON) 200 5,450 Oilsands Quest, Inc. (Canada) (NON) 1,286 1,003 PAN American Silver Corp. (Canada) (NON) 231 3,326 Rangold Resources, Ltd. ADR (Jersey) 133 6,049 Royal Gold, Inc. 104 4,208 Schnitzer Steel Industries, Inc. Class A 500 14,320 Seabridge Gold, Inc. (Canada) (NON) 195 3,301 Silver Standard Resources, Inc. (Canada) (NON) 192 2,897 Silver Wheaton Corp. (Canada) (NON) 1,693 11,326 Southern Copper Corp. 7,000 95,970 Uex Corp. (Canada) (NON) 1,320 853 Umicore NV/SA (Belgium) 3,679 55,833 Uranium One, Inc. (Canada) (NON) 1,848 2,810 Voestalpine AG (Austria) 2,257 35,022 Yamana Gold, Inc. (Canada) 729 6,313 Natural gas utilities (1.1%) Energen Corp. 4,300 115,240 Gaz de France SA (France) 641 20,501 Questar Corp. 3,500 100,905 Sempra Energy 1,300 54,041 Southwest Gas Corp. 227 4,424 Toho Gas Co., Ltd. (Japan) 5,000 25,703 Office equipment and supplies (0.4%) Canon, Inc. (Japan) 2,100 52,915 Pitney Bowes, Inc. 2,100 40,509 Steelcase, Inc. 5,900 23,777 Oil and gas (9.1%) BP PLC (United Kingdom) 10,312 65,935 Bronco Energy, Ltd. (Canada) (NON) 470 193 Canadian Oil Sands Trust (Unit) (Canada) 361 5,688 Chevron Corp. 7,900 479,609 Comstock Resources, Inc. (NON) 168 5,112 Connacher Oil and Gas, Ltd. (Canada) (NON) 1,500 874 ConocoPhillips 4,400 164,340 CVR Energy, Inc. (NON) 699 3,299 Devon Energy Corp. 300 13,101 Energy XXI Bermuda, Ltd. (Bermuda) 2,189 766 ENI SpA (Italy) 5,322 105,997 Exxon Mobil Corp. 14,700 998,130 Hess Corp. 600 32,814 Marathon Oil Corp. 8,400 195,468 Mariner Energy, Inc. (NON) 615 5,689 McMoRan Exploration Co. (NON) 360 1,652 Occidental Petroleum Corp. 2,300 119,301 Oil States International, Inc. (NON) 179 2,384 OPTI Canada, Inc. (Canada) (NON) 519 409 Patterson-UTI Energy, Inc. 2,000 17,180 Repsol YPF SA (Spain) 1,049 16,169 Rosetta Resources, Inc. (NON) 608 3,095 Royal Dutch Shell PLC Class A (Netherlands) 1,763 38,723 Royal Dutch Shell PLC Class B (Netherlands) 5,502 116,144 Sasol, Ltd. ADR (South Africa) 345 8,670 StatoilHydro ASA (Norway) 7,000 117,283 Stone Energy Corp. (NON) 321 1,271 Suncor Energy, Inc. (Canada) 392 8,150 Sunoco, Inc. 2,600 86,970 Swift Energy Co. (NON) 284 2,042 Tesoro Corp. 5,200 76,752 Unit Corp. (NON) 1,049 22,417 UTS Energy Corp. (Canada) (NON) 1,830 2,451 Vaalco Energy, Inc. (NON) 957 5,455 Valero Energy Corp. 2,300 44,574 W&T Offshore, Inc. 235 1,892 Pharmaceuticals (6.1%) Alkermes, Inc. (NON) 706 7,116 Astellas Pharma, Inc. (Japan) 300 9,935 AstraZeneca PLC (United Kingdom) 4,909 157,063 Bristol-Myers Squibb Co. 7,600 139,916 Cephalon, Inc. (NON) 900 59,031 Depomed, Inc. (NON) 1,790 3,133 Eli Lilly & Co. 2,700 79,326 Emergent Biosolutions, Inc. (NON) 322 6,218 Forest Laboratories, Inc. (NON) 2,700 57,888 GlaxoSmithKline PLC (United Kingdom) 6,723 102,630 Johnson & Johnson 5,800 290,000 King Pharmaceuticals, Inc. (NON) 5,019 36,839 Matrixx Initiatives, Inc. (NON) 250 4,408 Merck & Co., Inc. 7,200 174,240 Mylan, Inc. (NON) 5,900 73,337 Novartis AG (Switzerland) 2,045 74,533 Obagi Medical Products, Inc. (NON) 713 3,622 OSI Pharmaceuticals, Inc. (NON) 199 6,786 Owens & Minor, Inc. 288 9,708 Pain Therapeutics, Inc. (NON) 956 4,331 Perrigo Co. 180 3,616 Pfizer, Inc. 12,400 152,644 Questcor Pharmaceuticals, Inc. (NON) 993 4,826 Santarus, Inc. (NON) 2,435 3,482 Schering-Plough Corp. 3,500 60,865 Sepracor, Inc. (NON) 300 4,494 Taisho Pharmaceutical Co., Ltd. (Japan) 2,000 35,763 Takeda Pharmaceutical Co., Ltd. (Japan) 900 36,273 Valeant Pharmaceuticals International (NON) 797 13,868 Wyeth 6,200 253,083 Power producers (0.2%) AES Corp. (The) (NON) 5,800 36,540 International Power PLC (United Kingdom) 5,398 18,318 Mirant Corp. (NON) 400 4,892 Ormat Technologies, Inc. 153 3,931 Publishing (0.1%) Daily Mail and General Trust PLC Class A (United Kingdom) 2,322 8,258 Marvel Entertainment, Inc. (NON) 597 15,438 Wiley (John) & Sons, Inc. Class A 600 18,834 Railroads (0.5%) Central Japan Railway Co. (Japan) 12 72,442 CSX Corp. 1,600 39,488 Norfolk Southern Corp. 1,700 53,924 Real estate (0.7%) Agree Realty Corp. (R) 313 3,634 Corio NV (Netherlands) 794 31,450 Entertainment Properties Trust (R) 265 3,951 HCP, Inc. (R) 1,700 31,059 Home Properties of NY, Inc. (R) 123 3,264 Inland Real Estate Corp. (R) 581 4,532 Lexington Corporate Properties Trust (R) 848 2,731 LTC Properties, Inc. (R) 632 10,782 National Health Investors, Inc. (R) 435 10,375 Nationwide Health Properties, Inc. (R) 800 16,208 NorthStar Realty Finance Corp. (R) 1,039 2,120 PS Business Parks, Inc. (R) 406 13,966 Ramco-Gershenson Properties (R) 425 2,193 Simon Property Group, Inc. (R) 600 19,860 Universal Health Realty Income Trust (R) 300 9,363 Urstadt Biddle Properties, Inc. Class A (R) 687 8,320 Ventas, Inc. (R) 1,100 23,727 Regional Bells (1.9%) AT&T, Inc. 13,800 328,026 Cincinnati Bell, Inc. (NON) 3,044 5,053 Verizon Communications, Inc. 8,800 251,064 Restaurants (1.2%) AFC Enterprises (NON) 971 4,078 Brinker International, Inc. 458 5,038 CEC Entertainment, Inc. (NON) 407 9,503 Domino's Pizza, Inc. (NON) 547 3,736 McDonald's Corp. 4,300 224,674 Yum! Brands, Inc. 4,000 105,120 Retail (4.1%) Aeropostale, Inc. (NON) 248 5,751 Amazon.com, Inc. (NON) 111 7,192 BJ's Wholesale Club, Inc. (NON) 1,906 56,951 Buckle, Inc. (The) 739 17,536 Casey's General Stores, Inc. 288 5,734 Charlotte Russe Holding, Inc. (NON) 469 2,467 Deckers Outdoor Corp. (NON) 125 5,159 Dollar Tree, Inc. (NON) 1,700 65,994 Dress Barn, Inc. (NON) 691 6,855 Foot Locker, Inc. 3,900 32,409 Gap, Inc. (The) 1,700 18,343 Genesco, Inc. (NON) 413 5,906 Herbalife, Ltd. (Cayman Islands) 1,736 23,679 Home Depot, Inc. (The) 900 18,801 Home Retail Group PLC (United Kingdom) 2,020 6,125 Jos. A. Bank Clothiers, Inc. (NON) 184 4,158 Koninklijke Ahold NV (Netherlands) 7,556 84,806 Kroger Co. 5,600 115,752 Lowe's Cos., Inc. 1,100 17,424 Nash Finch Co. 621 21,636 Next PLC (United Kingdom) 2,902 48,404 RadioShack Corp. 2,700 19,791 Rent-A-Center, Inc. (NON) 532 9,321 Safeway, Inc. 7,600 140,600 Staples, Inc. 1,900 30,305 Steven Madden, Ltd. (NON) 507 8,224 TJX Cos., Inc. (The) 1,800 40,086 Toro Co. (The) 1,182 25,850 Tractor Supply Co. (NON) 100 3,124 Wal-Mart Stores, Inc. 5,400 265,895 Wolverine World Wide, Inc. 501 7,595 Woolworths, Ltd. (Australia) 7,400 123,417 Schools (0.3%) DeVry, Inc. 400 20,780 ITT Educational Services, Inc. (NON) 462 52,437 Strayer Education, Inc. 24 4,074 Semiconductor (0.1%) Atmel Corp. (NON) 1,492 5,326 Micrel, Inc. 891 5,925 Veeco Instruments, Inc. (NON) 3,298 14,049 Shipping (0.2%) Kirby Corp. (NON) 500 11,020 Knightsbridge Tankers, Ltd. (Bermuda) 324 4,267 Ryder System, Inc. 1,800 41,148 Wabtec Corp. 279 7,466 Software (3.7%) Adobe Systems, Inc. (NON) 3,884 64,863 Advent Software, Inc. (NON) 193 5,257 Akamai Technologies, Inc. (NON) 1,139 20,605 Blackboard, Inc. (NON) 222 6,092 BMC Software, Inc. (NON) 3,900 115,557 Citrix Systems, Inc. (NON) 825 16,979 Concur Technologies, Inc. (NON) 564 11,838 JDA Software Group, Inc. (NON) 474 4,598 MedAssets, Inc. (NON) 533 7,878 Microsoft Corp. 24,800 400,520 MicroStrategy, Inc. (NON) 95 3,470 NTT Data Corp. (Japan) 35 86,904 Omnicell, Inc. (NON) 751 5,392 Oracle Corp. (NON) 10,100 156,953 Parametric Technology Corp. (NON) 1,187 9,662 Red Hat, Inc. (NON) 900 12,321 Sybase, Inc. (NON) 738 20,059 Symantec Corp. (NON) 7,700 106,491 Take-Two Interactive Software, Inc. (NON) 735 4,550 TIBCO Software, Inc. (NON) 795 3,840 VMware, Inc. Class A (NON) 3,170 65,809 Staffing (0.1%) Robert Half International, Inc. 2,400 36,888 Technology (%) Solarworld AG (Germany) 203 3,547 Technology services (1.2%) 3PAR, Inc. (NON) 926 6,260 Accenture, Ltd. Class A (Bermuda) 200 5,838 Acxiom Corp. 921 7,626 CSG Systems International, Inc. (NON) 1,397 18,887 eBay, Inc. (NON) 2,600 28,262 Expedia, Inc. (NON) 3,200 25,504 FactSet Research Systems, Inc. 138 5,319 Google, Inc. Class A (NON) 218 73,682 i2 Technologies, Inc. (NON) 600 4,489 IHS, Inc. Class A (NON) 600 24,438 Perot Systems Corp. Class A (NON) 539 6,134 SAIC, Inc. (NON) 3,000 56,730 Salesforce.com, Inc. (NON) 580 16,240 Sohu.com, Inc. (China) (NON) 1,238 61,157 SonicWall, Inc. (NON) 2,479 10,957 Sykes Enterprises, Inc. (NON) 451 7,198 United Online, Inc. 572 2,666 Telecommunications (1.6%) Airvana, Inc. (NON) 732 3,960 Applied Signal Technology, Inc. 235 4,493 Carphone Warehouse Group PLC (The) (United Kingdom) 14,372 21,808 CenturyTel, Inc. 1,400 36,862 Earthlink, Inc. (NON) 930 5,859 Embarq Corp. 1,000 34,970 France Telecom SA (France) 6,600 149,105 GeoEye, Inc. (NON) 238 5,379 InterDigital, Inc. (NON) 170 4,995 j2 Global Communications, Inc. (NON) 318 5,956 KDDI Corp. (Japan) 24 124,946 NeuStar, Inc. Class A (NON) 648 10,038 Nice Systems, Ltd. ADR (Israel) (NON) 338 7,132 NII Holdings, Inc. (NON) 2,800 35,868 Novatel Wireless, Inc. (NON) 501 2,735 NTELOS Holdings Corp. 316 6,058 Premiere Global Services, Inc. (NON) 798 6,671 Telefonica SA (Spain) 1,417 26,428 Telekom Austria AG (Austria) 491 6,447 Telephone (0.6%) Atlantic Tele-Network, Inc. 365 7,610 Belgacom SA (Belgium) 423 13,891 Nippon Telegraph & Telephone (NTT) Corp. (Japan) 3,100 132,602 Telephone and Data Systems, Inc. 600 17,700 Textiles (0.5%) Coach, Inc. (NON) 8,700 121,626 Gymboree Corp. (The) (NON) 325 8,359 Perry Ellis International, Inc. (NON) 476 2,256 Phillips-Van Heusen Corp. 534 8,848 True Religion Apparel, Inc. (NON) 365 3,730 Warnaco Group, Inc. (The) (NON) 520 11,258 Tire and rubber (0.2%) Bridgestone Corp. (Japan) 5,500 73,981 Tobacco (0.9%) Altria Group, Inc. 4,400 67,936 Philip Morris International, Inc. 4,500 150,614 Reynolds American, Inc. 500 16,790 Swedish Match AB (Sweden) 2,771 36,363 Toys (0.3%) Hasbro, Inc. 2,300 52,647 Jakks Pacific, Inc. (NON) 424 5,372 Mattel, Inc. 2,100 24,864 Transportation services (0.4%) ComfortDelgro Corp., Ltd. (Singapore) 19,000 15,952 FedEx Corp. 2,000 86,420 National Express Group PLC (United Kingdom) 1,406 4,700 Trucks and parts (0.1%) Autoliv, Inc. (Sweden) 1,700 25,296 Fuel Systems Solutions, Inc. (NON) 100 1,981 GUD Holdings, Ltd. (Australia) 489 1,581 Utilities and power (0.1%) Babcock & Brown Wind Partners (Australia) 9,609 5,489 EDF Energies Nouvelles SA (France) 404 14,071 Waste Management (0.1%) American Ecology Corp. 353 5,542 Calgon Carbon Corp. (NON) 396 5,801 Darling International, Inc. (NON) 823 3,564 EnergySolutions, Inc. 171 1,103 Water Utilities (0.2%) American States Water Co. 180 6,039 Aqua America, Inc. 521 9,586 California Water Service Group 172 6,753 Cia de Saneamento Basico do Estado de Sao Paulo ADR (Brazil) 378 7,530 Consolidated Water Co., Inc. (Cayman Islands) 200 1,730 Fersa Energias Renovables SA (Spain) 1,747 4,312 Severn Trent PLC (United Kingdom) 589 9,135 SJW Corp. 199 4,587 Southwest Water Co. 398 1,906 Veolia Environnement (France) 602 13,048 Total common stocks (cost $29,008,504) INVESTMENT COMPANIES (3.9%)(a) Shares Value iShares MSCI EAFE Index Fund 1,055 $36,587 iShares Russell 2000 Growth Index Fund 1,221 51,697 iShares Russell 2000 Value Index Fund 1,277 46,611 S&P 500 Index Depository Receipts (SPDR Trust Series 1) 11,796 872,077 S&P Midcap 400 Index Depository Receipts (MidCap SPDR Trust Series 1) 1,000 82,180 SPDR KBW Bank ETF 7,500 91,350 Total investment companies (cost $1,286,651) SHORT-TERM INVESTMENTS (10.8%)(a) Principal amount/shares Value Federated Prime Obligations Fund 2,993,176 $2,993,176 U.S. Treasury Bills for an effective yield of 0.47%, maturity date of November 19, 2009 (SEG) $285,000 283,698 Total short-term investments (cost $3,277,198) TOTAL INVESTMENTS Total investments (cost $33,572,353)(b) FORWARD CURRENCY CONTRACTS TO BUY at 2/28/09 (aggregate face value $5,834,126) (Unaudited) Unrealized Aggregate Delivery appreciation/ Value face value date (depreciation) Australian Dollar $710,117 $702,473 3/18/09 $7,644 Brazilian Real 76,762 77,802 3/18/09 (1,040) British Pound 851,862 860,795 3/18/09 (8,933) Canadian Dollar 450,290 460,366 3/18/09 (10,076) Chilean Peso 100,976 97,377 3/18/09 3,599 Euro 480,489 485,601 3/18/09 (5,112) Hong Kong Dollar 341,405 341,536 3/18/09 (131) Japanese Yen 1,423,086 1,544,462 3/18/09 (121,376) Mexican Peso 105,074 111,270 3/18/09 (6,196) Norwegian Krone 400,040 405,833 3/18/09 (5,793) Polish Zloty 574 598 3/18/09 (24) Swedish Krona 366,716 401,713 3/18/09 (34,997) Swiss Franc 337,133 344,300 3/18/09 (7,167) Total FORWARD CURRENCY CONTRACTS TO SELL at 2/28/09 (aggregate face value $5,956,258) (Unaudited) Unrealized Aggregate Delivery appreciation/ Value face value date (depreciation) Australian Dollar $386,654 $381,240 3/18/09 $(5,414) British Pound 701,247 703,818 3/18/09 2,571 Canadian Dollar 1,183,941 1,205,078 3/18/09 21,137 Chilean Peso 19,063 18,063 3/18/09 (1,000) Czech Koruna 61,504 61,558 3/18/09 54 Euro 1,501,383 1,532,085 3/18/09 30,702 Hungarian Forint 17,411 17,737 3/18/09 326 Japanese Yen 521,539 554,544 3/18/09 33,005 Mexican Peso 15,919 16,841 3/18/09 922 New Zealand Dollar 62,571 64,391 3/18/09 1,820 Norwegian Krone 567,613 583,113 3/18/09 15,500 Singapore Dollar 17,658 18,192 3/18/09 534 South African Rand 45,814 45,448 3/18/09 (366) South Korean Won 33,162 36,592 3/18/09 3,430 Swedish Krona 506,716 530,276 3/18/09 23,560 Swiss Franc 83,491 83,707 3/18/09 216 Taiwan Dollar 82,567 85,218 3/18/09 2,651 Turkish Lira (New) 17,841 18,357 3/18/09 516 Total FUTURES CONTRACTS OUTSTANDING at 2/28/09 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Dow Jones Euro Stoxx 50 Index (Short) 4 $100,298 Mar-09 $12,734 Hang Seng Index (Short) 1 81,870 Mar-09 202 OMXS 30 Index (Long) 22 156,725 Mar-09 (4,542) Russell 2000 Index Mini (Long) 4 157,000 Mar-09 (21,768) S&P 500 Index E-Mini (Short) 1 36,713 Mar-09 4,432 S&P Mid Cap 400 Index E-Mini (Short) 2 89,780 Mar-09 9,316 S&P/Toronto Stock Exchange 60 Index (Long) 2 154,026 Mar-09 (8,276) SPI 200 Index (Long) 8 426,371 Mar-09 (22,376) Tokyo Price Index (Short) 5 389,235 Mar-09 5,344 Total TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 2/28/09 (Unaudited) Upfront Fixed payments Total return Swap counterparty / premium Termination received (paid) by received by Unrealized Notional amount received (paid) date fund per annum or paid by fund depreciation Citibank, N.A. $10,690 $(1,984,930) 1/28/10 (1 month USD- MSCI Daily Total $(47,713) LIBOR-BBA plus Return Net 105 bp) Emerging Markets USD Index Total NOTES (a) Percentages indicated are based on net assets of $ (b) The aggregate identified cost on a tax basis is $33,572,353, resulting in gross unrealized appreciation and depreciation of $429,724 and $3,510,500, respectively, or net unrealized depreciation of $3,080,776. (NON) Non-income-producing security. (SEG) This security was pledged and segregated with the custodian to cover margin requirements for futures contracts at February 28, 2009. (R) Real Estate Investment Trust. At February 28, 2009, liquid assets totaling $106,900 have been designated as collateral for open swap contracts and forward contracts. ADR after the name of a foreign holding stands for American Depository Receipts, representing ownership of foreign securities on deposit with a custodian bank. Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets. If no sales are reported as in the case of some securities traded over-the-counter a security is valued at its last reported bid price. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors, including movements in the U.S. securities markets. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At February 28, 2009, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation which Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security at a given point in time and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts The fund may buy and sell forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to protect against a decline in value relative to the U.S. dollar of the currencies in which its portfolio securities are denominated or quoted (or an increase in the value of a currency in which securities a fund intends to buy are denominated, when a fund holds cash reserves and short term investments), or for other investment purposes. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Futures and options contracts The fund may use futures and options contracts to hedge against changes in the values of securities the fund owns or expects to purchase, or for other investment purposes. The fund may also write options on swaps or securities it owns or in which it may invest to increase its current returns. The potential risk to the fund is that the change in value of futures and options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, or if the counterparty to the contract is unable to perform. Risks may exceed amounts recognized on the statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as variation margin. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. Total return swap contracts The fund may enter into total return swap contracts, which are arrangements to exchange a market-linked return for a periodic payment, both based on a notional principal amount. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. Total return swap contracts are marked-to-market daily based upon quotations from market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. Master Agreements The fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreement, collateral posted to the fund is held in a segregated account by the funds custodian; collateral pledged by the fund is segregated by the funds custodian and identified in the funds portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty Termination events applicable to the fund may occur upon a decline in the funds net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterpartys long and short term ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the funds counterparties to elect early termination could impact the fund's future derivative activity. In September 2006, the FASB issued Statement of Financial Accounting Standards No. 157, Fair Value Measurements (SFAS 157). SFAS 157 is effective for financial statements issued for fiscal years beginning after November 15, 2007 and interim periods within those fiscal years. While the adoption of SFAS 157 does not have a material effect on the funds net asset value, it does require additional disclosures about fair value measurements. The Standard establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of February 28, 2009: Valuation inputs Investments in securities Other financial instruments Level 1 $24,345,662 $(24,934) Level 2 6,145,915 (59,438) Level 3 Total $30,491,577 $(84,372) Other financial instruments include futures, written options, TBA sale commitments, swaps and forward contracts which are valued at the unrealized appreciation/(depreciation) on the instrument. SFAS 161 Summary of Derivative Activity: In March 2008, Statement of Financial Accounting Standards No. 161, Disclosures about Derivative Instruments and Hedging Activities (SFAS 161) - an amendment of FASB Statement No. 133, was issued and is effective for fiscal years and interim periods beginning after November 15, 2008. SFAS 161 requires enhanced disclosures about how and why an entity uses derivative instruments and how derivative instruments affect an entity's financial position. The following is a summary of the market values of derivative instruments as of February 28, 2009: Fair Values of Derivative Instruments as of February 28, 2009 Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under Statement 133 Market value Fair value Foreign exchange contracts $153,478 $212,916 Equity contracts 32,028 104,675 Total $185,506 $317,591 For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. Smith Janet C. Smith Principal Accounting Officer Date: April 29, 2009 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Charles E. Porter Charles E. Porter Principal Executive Officer Date: April 29, 2009 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: April 29, 2009
